EXHIBIT 2

 
UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

PETTIBONE TAVERN, LLC,

GRIST MILL PARTNERS, LLC, 1&3 MILL POND }
PARTNERS, LLC, GRIST MILL CAPITAL, LLC, Case No.
AVON CAPITAL, LLC, ARIA, LLC, CHARTER OAK
TRUST, AVON TRUST, USB CLIENT SERVICES,
INC., CAROLINE FINANCIAL GROUP, INC., REX
INSURANCE SERVICES, INC., BESTCO BENEFIT
PLANS, LLC, BOSTON PROPERTY EXCHANGE — :
TRANSFER COMPANY, INC., LINCOLN FINANCIAL :
SERVICES CORPORATION; WAYNE BURSEY, :
INDIVIDUALLY, AND SHAWNDRIKA GARDNER,
INDIVIDUALLY

V.

COMMISSIONER OF INTERNAL REVENUE . April 29, 2010
IN RE: Illegal Seizure of Property by Search ;

Warrant at 100 Grist Mill Road, Simsbury,

Connecticut

EMERGENCY MOTION FOR RETURN OF ILLEGALLY SEIZED PROPERTY AND
REQUEST FOR IMMEDIATE HEARING

Pursuant to Rule 41(g) of the Federal Rules of Criminal Procedure and the
Fourth, Fifth and Fourteenth Amendments to the United States Constitution, Pettibone
Tavern, LLC, Grist Mill Partners, LLC, 1&3 Mill Pond Partners, LLC, Grist Mill Capital,
LLC, Avon Capital, LLC, ARIA, LLC, Charter Oak Trust, Avon Trust, USB Client
Services, Inc., Caroline Financial Group, Inc., Rex Insurance Services, Inc., BESTCO
Benefit Plans, LLC, Boston Property Exchange Transfer Company, Inc., Lincoln
Financial Services Corporation, Wayne Bursey Individually, and Shawndrika Gardner,
Individually (hereinafter, the “Petitioners”), hereby move for the immediate return of all

property illegally seized by the Internal Revenue Service ("IRS") in its illegal April 20,
ORAL ARGUMENT REQUESTED

One Goodwin Square PI 522-6103
225 Asylum Stree HALLORAN Fae (60) 548-0006.

Hartford, CT 06103 & SAGEILLP Jutis No. 26105

 
2010 “commando-like” raid and illegal search of the Petitioners’ offices located at 100
Grist Mill Road in Simsbury, Connecticut (the “Petitioners’ premises’).

- The search (more like an armed assault), which involved between 35 and 50 IRS
Criminal Investigation Division agents wearing black Kevlar bullet-proof vests and fully
armed with automatic weapons, who herded the employees of the various companies
then at the office located at 100 Grist Mill Road into a conference room and illegally
searched and interrogated them, was completely over-the-top, unnecessary, and more
akin to something that would happen in the movies or the TV show “24” rather than in
the small town of Simsbury — especially when lawful disputes regarding the subject
matter of the search are currently pending in this very Court.

The Court is respectfully directed to the related case of Benistar Admin Services,
Inc. v. Commissioner of Internal Revenue, Case No. 3:10-MC-00060 (VLB), where the
IRS illegally seized more than 400 boxes of documents and other property belonging to
the Petitioners, even though the Petitioners are not listed in the Search Warrant. A
simple search of the IRS’s own records or any number of publicly-available sources
would have made it clear that the Petitioners’ premises are leased by Benistar Admin
Services, Inc. and none of the other entities listed in the Search Warrant.

The building was purchased from the Ensign-Bickford Company in 2007 by an
entity called Grist Mill Partners, LLC, (Alarmingly, Grist Mill Partners, LLC Is also not
listed in the Search Warrant, but its property was illegally seized from the building when
it was raided on April 20, 2010). This is all a matter of public record and is important
because the “Benistar’ listed In the grand jury subpoena served with the Search

Warrant (Benistar, Ltd.) has been out of business since January 2004 and, when it was

2

One Goodwin Square Phone (860) 522-6103
225 Asylum Street HALL ORAN Pax (860) 548-0006

Hartford, CT 06103 & SAGE LLP Juris No. 26108

 
operating, did so from a location elsewhere in Simsbury, specifically 507 Hopmeadow
Street. Many of the other entities listed in the Search Warrant have been defunct for
years or are shell corporations with no assets, employees, or income.

The illegal search and selzure was purportedly conducted pursuant to a Search
Warrant issued by U.S. Magistrate Judge Thomas P. Smith on April 16, 2010. A copy
of the Search Warrant and accompanying grand jury subpoenas is annexed to this
motion as Exhibit 1. The seized property Is more particularly described in an Inventory,
prepared by IRS agents, annexed to this motion as Exhibit 2 — thereby constituting an
admission of the IRS.

As more fully. explained in the Memorandum of Law submitted in support of this
motion and in the annexed Declarations dated April 29, 2010 of Amanda Rossi (Exhibit
3), Joe Castagno (Exhibit 4), Shawndrika Gardner (Exhibit 5), Wayne Bursey (Exhibit
6), Kevin Slattery (Exhibit 7), Donna Wayne (Exhibit 8), Guy Neumann (Exhibit 9), and
Molly Carpenter (Exhibit 10), the Petitioners are individuals and entities aggrieved by an
unlawful search of the Petitioners’ premises, by the illegal seizure of the Petitioners’
property, and by the unwarranted deprivation of the Petitioners’ property. The search
and seizure of the various Petitioners’ property was unlawful and outside the scope of
the Warrant for the following reasons:

1. The search warrant was issued without probable cause and, upon
information and belief, was issued based upon application papers in which the IRS
falled to disclose to the Magistrate Judge material facts relevant to the determination of

probable cause;

3

One Goodwin Square Phone (860) 522-6103
225 Asylum Street HAL LORAN: Fax (800) 548-0006

Hartford, CT 06103 & SAGE LLP Juris No, 26105

 

 
2. In the conduct of the search, the IRS agents exceeded the scope of
activity authorized by the search warrant and seized property outside of the scope of the
warrant; |

3. The IRS agents seized property of dubious evidentiary value to any
legitimate criminal investigation, while the deprivation of the property has had an
immediate and debilitative effect on the ability of the Petitioners to operate their
businesses; and

4, Such other reasons as further investigation and an evidentiary hearing
may reveal.

The lead named Petitioner, the Pettibone Tavern, is a historic tavern located in
the heart of Simsbury that has hosted famous Americans for over 200 years, including
George Washington, Ethan Allen, Harriet Beecher Stowe and Mark Twain, to name just
afew. The Pettibone Tavern is named for the son of Captain Pettibone, who gave his
life on Christmas day in the famous campaign launched from Valley Forge during the
American Revolution that led to the founding of this great Country and American
Independence. We are sure that both Captain Pettibone and his son are turning in their
graves thinking that Federal agents of the young country he died for would illegally
seize the sales tax records for the Pettibone Tavern, along with the private documents
of some sixteen other companies and individuals that have nothing whatsoever to do
with “419 plans” in general or NOVA Benefit Plans, LLC or Benistar, Ltd. specifically,
which were the named parties and the subject of the illegal search and the inappropriate

seizure of private property.

4

One Goodwin Square | $60) 522-6]
225 Asylum Street HALLORAN a ‘est 348.0006 "

Hartford, CT 06103. & SAGE LILP Juris No. 26105

 
What makes this particular raid even more heinous is that NOVA Benefit Plans,
LLC has listed consistently on its tax returns that it has no assets, no employees, and
no taxable income. The other named party in the Search Warrant — Benistar, Ltd. - has
been out of business since January of 2004 when it filed its final tax return. All of this
information was known to the IRS before it sent an armada of 50 well-armed and
bulletproof-vested agents of the IRS Criminal Investigation Division over the hill in the
peaceful country town of Simsbury, Connecticut.

The building the Federal agents raided and ransacked is less than two miles from
the federally funded purchase of Tulmeadow Farm, complete with cows and ice cream,
and less than a mile from Simsbury High School. No one will ever know why the
Government needed to send 50 armed agents to a peaceful corporate campus because
it was done pursuant to a sealed warrant and a sealed affidavit, That will be the subject
of other litigation at a later date. For now, the sixteen aggrieved parties named herein
just want to get their personal and company property back — immediately — from this
over-the-top commando rald that was probably the most egregious illegal search and
seizure in the history of the United States.

5. As more explicitly described in the attached declarations and the
Memorandum of Law, the IRS-CID agents illegally seized literally tons of property
clearly outside the scope of the Warrant, including: Shawndrika Gardner's nursing
school textbooks that she needs desperately for an exam coming up next week; Wayne
Bursey’s personal income tax returns — which is a violation of several Federal laws in its
own right; the Charter Oak Trust's client files, Including life insurance policles and

HIPAA protected medical information — not only was the Charter Oak Trust not on the

5

One Goodwin Square Phone (860) 522-6103
225 Asylum Street HALLORAN Fax (860) 548-0006

Hartford, CT 06103 &SAGELLP Juris No. 26105

 
Warrant, it does not even allow tax deductions for contributions made to the plan; and
last but certainly not least, the wayward |RS-CID agents took each and every file from
the Audit Risk Indemnity Association, LLC (“ARIA”), which currently has pending over
80 cases in the Federal Tax Court. The IRS agents took confidential attorney-client
protected information that was clearly marked as such. By doing so, they have created
at least 80 separate causes of action against the Commissioner specifically and the
Federal Government in particular.

6, But perhaps the biggest gaffe and the most costly to the Government
down the road was seizing the files of Grist Mill Capital, LLC, which Is an investment
company that services the financing of insurance policies for several major hedge funds
located in Connecticut. Despite the fact that Grist Mill Capital, LLC has nothing
whatsoever to do with NOVA Benefit Plans, Benistar, Ltd., or 419 plans in general, and
that its files were located in a different part of the building, the federal agents took every
single file and every single policy and application belonging to Grist Mill Capital, and
Grist Mill Capital’s portfolio is currently over Two Billion Dollars. What makes matters
worse is that Grist Mill Capital is key to engineering the deal to sell the porifolio of
insurance policies to a major German pension plan next month, and yet every piece of
paper involving the insurance portfollo and the policies was stolen from the building that
is owned by Grist Mil Partners, LLC and that was bought from Ensign-Bickford
Industries and that was leased to BASI. None of these parties are listed on the Search
Warrant. All of this is matter of public record, and yet the IRS did not bother checking
any of this before launching this attack on a peaceful business campus located in

arguably the nicest town In Connecticut if not America.

6

One Goodwin Square Phone (860) 522-6103
225 Asylum Street HALLORAN Fax (860) 348-0006

Hartford, CT 06103 & SAGELLE Juris No. 26105

 

 

 
7. There were more armed federal agents at the Petitioners’ premises
located in a peaceful corporate campus in Simsbury known as the Powder Forest than
there were at Ruby Ridge or In Bivens v. Six Unknown Named Agents, 403 U.S. 388
(1971). While the Petitioners and those employees who were subjected to this
inhurnane treatment reserve all of their legal options, right now the most important thing
is for the Petitioners to regain possession of all of the property that the IRS illegally
seized in its raid of the Petitioners’ premises on Tuesday, April 20, 2010 — primarily so
that the Petitioners can continue to operate their businesses.

8, Now that we have discovered that the moving van taking all of the Charter
Oak Trust policies, the Grist Mill Capital policies, Shawndrika Gardner's nursing books,
and the Pettibone Sales Tax Records is halfway across the country in Milwaukee,
Wisconsin, we implore this Honorable Court to sign an emergency order to have the
moving van truck turn around forthwith and bring back all of the illegally seized property
~ because of the 408 boxes improperly seized, only three or four boxes at most are
responsive to the original grand jury subpoena; and the return date of that subpoena Is
June 8, 2010.

9, All of the property should be returned immediately, and then the
appropriate people can copy and send the responsive files by June 8"" _ assuming there
are responsive files once the information contained in the mysterious sealed warrant
and affidavit is revealed; though it is hard for the parties to this motion to understand
how anything about servicing welfare benefit plans under IRC Section 419 can possibly
be criminal, since it is mentioned several times in the IRS’s own pamphlet: IRS

Publication 535 on Business Expenses.

7

One Goodwin Square Phone (860) 522-6103
225 Asylum Street HALL ORAN Fax aa) 548-0006

Hartford, CT 06103 & SAGE LLP Juris No. 26105

 
10. Since the IRS-CID agents illegally seized property from a number of
companies and individuals clearly outside the scope of the illegal Search Warrant, the
Petitioners pray and implore the Court to issue an order for the immediate return of all of
the illegally seized property.

WHEREFORE, the Petitioners, as parties to this Motion, respectfully request that
the Court issue an appropriate Order directing the immediate return to the Petitioners of
all of the property seized by the IRS on April 20, 2010 (including the return of all notes,
notebooks, compilations and summaries derived therefrom), scheduling an emergency
hearing on this motion, and granting any such other and further relief as the Court
deems just and appropriate.

ERS
By

 

omers (ct14525)
N & SAGE LLP

 

(860) 522-6103
somers@halloran-sage.com

Dan E, LaBelle (ct01984)
HALLORAN & SAGE LLP
315 Post Road West
Westport, CT 06880

(203) 227-2855
labelle@halloran-sage.com

Gerald T. Giaimo (ct14885)
HALLORAN & SAGE LLP
One Goodwin Square

225 Asylum Street
Hartford, CT 06103
(860) 522-6103
giaimo@halloran-sage.com
8
mS Atm Stest HALLORAN Phone (860) 522-6103

Fax (860) 548-0006

Hartford, CT 06103 & SAGE LLP Juris No. 26105

 

 
William J. McGrath (ct04314)
HALLORAN & SAGE LLP
One Goodwin Square

225 Asylum Street

Hartford, CT 06103

(860) 522-6103
megrath@halloran-sage.com

Tracy L. Montalbano (ct26272)
HALLORAN & SAGE LLP

One Goodwin Square

225 Asylum Street

Hartford, CT 06103

(860) 522-6103
montalbano@halloran-sage.com

9
One Goodwin Square

225 Asylum Street HALLORAN Phone (860) 522-6103

Fax (860) 548-0006

Hartford, CT 06103 &SAGELLP Juris No, 26105

 

 
CERTIFICATE OF SERVICE

| hereby certify that a true and accurate copy of the foregoing was served on
counsel for the government as shown below by e-mail and first-class mail, postage
prepaid:

Gordon P, Giampietro

Assistant United States Attorney
Office of the United States Attorney
517 E. Wisconsin Avenue, Rm. 530
Milwaukee, WI 53202

(414) 297-1083
gordon.giampietro@usdoj.gov

 

 

1743254v.1
10

One Goodwin Square
225 Asylum Street . HALLORAN me (800) 348-0006

Hartford, CT 06103 & SAGE LLP juris No. 26105

 
